 1:20-cv-01450-CMC           Date Filed 12/17/20      Entry Number 45        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

 Stephon Bernard Peake,                                   Civil Action No. 1:20-cv-1450-CMC
                             Plaintiff,
                vs.
                                                                         ORDER
 United States of America,

                             Defendant.

       This matter is before the court on Plaintiff Stephen Bernard Peake’s (“Plaintiff”) motion to

alter or amend the judgment. ECF No. 42. Plaintiff argues he needs an attorney to assist him in

this case to present a proper claim, it was “impossible under such strains of the pandemic” to

present his case appropriately, and he believed he had pled his case as required by the law. He

then argues the substance of his case. He contends the Judgment entered November 3, 2020 is

invalid because the Magistrate Judge never recommended dismissal. Finally, he requests to add

the Federal Bureau of Prisons (“BOP”) as a defendant.

       Defendant filed a response in opposition, contending Rule 59 of the Federal Rules of Civil

Procedure applies and Plaintiff’s motion fails under that standard. ECF No. 43. It further opposes

amendment of the Complaint to include the BOP as a party, because such amendment would be

futile as the proper defendant under the Federal Tort Claims Act (“FTCA”) is the United States.

       Plaintiff filed a reply, contending his requested amendment is not improper. He argues

“this miscarriage of justice has been the story of his entire civil action” and notes it is due to his

lack of legal knowledge that he “improperly” requested the court add the BOP as a defendant. He

states he is unaware of any other form of lawsuit stemming from an FTCA claim, and is “simply

arguing” the United States has a duty to ensure the safety of federal detainees, and that “what
    1:20-cv-01450-CMC        Date Filed 12/17/20        Entry Number 45         Page 2 of 3




happened to him was not a discretionary function.”1 He seeks relief from the prior judgment and

appointment of counsel to assist him in further proceedings.

          The Fourth Circuit Court of Appeals has interpreted Rule 59(e) of the Federal Rules of

Civil Procedure to allow the court to alter or amend an earlier judgment: “(1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not available at trial; or (3)

to correct a clear error of law or prevent manifest injustice.” Becker v. Westinghouse Savannah

River Co., 305 F.3d 284, 290 (4th Cir. 2002) (quoting Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148

F.3d 396, 403 (4th Cir. 1998)). “Rule 59(e) motions may not be used, however, to raise arguments

which could have been raised prior to the issuance of judgment, nor may they be used to argue a

case under a novel theory that the party had the ability to address in the first instance.” Pac. Ins.

Co., 148 F.3d at 403. Relief under Rule 59(e) is “an extraordinary remedy which should be used

sparingly.” Id. (internal marks omitted). “Mere disagreement does not support a Rule 59(e)

motion.” Becker, 305 F.3d at 290 (quoting Hutchinson v. Stanton, 994 F.2d 1076, 1082 (4th Cir.

1993)).

          “[W]here the purpose of a Rule 59(e) motion is to file a proposed amended complaint, the

Fourth Circuit has made clear that ‘the court need not concern itself with [Rule 59(e)’s] legal standards’

but ‘need only ask whether the amendment should be granted, just as it would on a prejudgment motion



1
   Plaintiff argues the Judgment is incorrect because it stated it adopted the Report and
Recommendation of Magistrate Judge Paige Gossett, when Magistrate Judge Shiva Hodges was
assigned to the case and wrote the Report. Plaintiff is correct the Judgment (ECF No. 40) contains
a scrivener’s error regarding the author of the Report; however, this does not change the outcome
of the case.
                                                 2
    1:20-cv-01450-CMC       Date Filed 12/17/20       Entry Number 45        Page 3 of 3




to amend pursuant to [Rule] 15(a).’” Kramer v. Omnicare ESC, LLC, 307 F.R.D. 459, 463 (D.S.C.

2015) (citing Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011).

        Plaintiff’s motion fails on the merits. The court agrees his proposed amendment to add the

BOP as a defendant would be futile, as only the United States is a proper defendant under the

FTCA. If Plaintiff’s only claim is for negligence, it must be one against the United States under

the FTCA, and the law in this area requires the court to dismiss Plaintiff’s claim based on the

discretionary function exception, despite Plaintiff’s further arguments to the contrary. Further, as

previously explained, Plaintiff has no right to counsel in a civil case. The court understands the

difficulty in accessing the law library and prosecuting a case during a pandemic. However, this

cannot justify appointment of counsel for every pro se litigant pursuing a case – there are simply

not the resources to assist every inmate to bring and litigate the desired claims.

        Accordingly, Plaintiff’s motion (ECF No. 42) is denied.2

        IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
December 17, 2020




2
 The Clerk is directed to file an Amended Judgment correcting the scrivener’s error regarding the
name of the Magistrate Judge in ECF No. 40.
                                              3
